203 F.2d 716
CITIES SERVICE OIL COMPANY, Libellant-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 198, Docket 22582.
United States Court of AppealsSecond Circuit.
Argued April 6, 1953.Decided April 29, 1953.

Atkins & Weymar, New York City, Proctors; Horace T. Atkins, New York City, of counsel, for appellant.
Myles J. Lane, U.S. Atty., New York City, Proctor; Nelson, Healy, Baillie & Burke and Allan A. Baillie, New York City, of counsel, for appellee.
Before SWAN, Chief Judge, and CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
The appeal presents a narrow question: Whether clause 23(b) of the charter party incorporated by reference the one year period of limitation for bringing suit provided by section 3(6) of the Carriage of Goods by Sea Act, 46 U.S.C.A. § 1303(6).  Judge Wright's conclusions that it did is correct.  We see no occasion to add anything to his opinion, reported as Cities Service Oil Co. v. The Champoeg, D.C., 108 F.Supp. 189, except the citation of Burdines, Inc., v. Pan-Atlantic Steamship Corp., 5 Cir., 199 F.2d 571, which was published later.